MID-AMERICA APARTMENT COMMUNITIES, INC. A self-managed equity REIT PRESS RELEASE MID-AMERICA REPORTS SECOND QUARTER RESULTS Mid-America Apartment Communities, Inc. (NYSE: MAA), or Mid-America, reported net income available for common shareholders for the quarter ended June 30, 2008, of $5,427,000, or $0.20 per common share, as compared to net income available for common shareholders of $5,628,000, or $0.22 per common share, for the second quarter of 2007. In the second quarter of 2007, Mid-America recorded total gains of $3,669,000 from the disposition of two properties and a small land parcel; without these gains, net income available per common share in the second quarter of 2007 would have been $0.08. Funds from operations, or FFO, the widely accepted measure of performance for real estate investment trusts, was $27,828,000, or $0.95 per share/unit, for the second quarter of 2008, as compared to $23,396,000, or $0.84 per share/unit, for the same quarter of 2007, a strong per share/unit increase of 13%.Second quarter 2008 FFO per share/unit was at the mid-point of Mid-America’s guidance. Results for 2007 include FFO of $226,000, or $0.01 per share/unit, of gain from the sale of excess land. Excluding this, the increase in FFO per share/unit for 2008 was 14%. For the six months ended June 30, 2008, net income available for common shareholders was $9,890,000, or $0.38 per common share, as compared to $13,461,000, or $0.53 per common share, for the six months ended June 30, 2007. In the first six months of 2007, Mid-America recorded gains from the disposition of two properties, the sale of land, gains from the sale of joint venture assets and an incentive fee totaling $10,017,000; without these gains, net income available per common share for the six months ended June 30, 2007 would have been $0.14. For the six months ended June 30, 2008, FFO was $54,810,000, or $1.91 per share/unit, compared to $47,488,000, or $1.70 per share/unit, for the six months ended June 30, 2007, a per share/unit increase of 12%. Results for 2007 include FFO of $0.04 per share/unit of incentive fee from the sale of Mid-America’s interest in a joint venture property and $0.01 per share/unit from the sale of excess land.
